PER CURIAM:
This is an appeal from a judgment of the circuit court on May 7, 1986, granting the wife’s motion to modify which, inter alia terminated the “visitation and temporary custody” rights of the husband-appellant with the minor children of the parties.
In examining the record it is noted that the trial court in its “Decree of Modification” did not comply with the mandatory requirements of § 452.400.2 which states that the “court shall not restrict a parent’s visitation rights unless it finds that the visitation would endanger the child’s physical health or impair his emotional development.” No such finding is made in the “Decree of Modification.”
The judgment is therefore reversed and remanded to the circuit court for the purpose of making an appropriate finding as required by the statute and to enter a decree thereon.
All the Judges concur.